     Case 5:19-cv-01580-PLA Document 17 Filed 04/29/20 Page 1 of 1 Page ID #:1157



1

2

3

4

5

6

7

8                                   UNITED STATES DISTRICT COURT
9                              CENTRAL DISTRICT OF CALIFORNIA
10                                        EASTERN DIVISION
11

12   JAMES G. W.,                             )   No. ED CV 19-1580-PLA
                                              )
13                     Plaintiff,             )   JUDGMENT
                                              )
14               v.                           )
                                              )
15   ANDREW M. SAUL, COMMISSIONER             )
     OF SOCIAL SECURITY                       )
16   ADMINISTRATION,                          )
                                              )
17                     Defendant.             )
                                              )
18

19         In accordance with the Memorandum Opinion filed concurrently herewith,
20         IT IS HEREBY ADJUDGED that the decision of defendant, the Commissioner of Social
21   Security Administration, is reversed and this case is remanded to defendant for further
22   proceedings consistent with the Memorandum Opinion.
23

24   DATED: April 29, 2020                        ______________________________________
                                                              PAUL L. ABRAMS
25                                                   UNITED STATES MAGISTRATE JUDGE
26

27

28
